DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
	Claims 1-20 are pending 
	This is a final rejection with respect to Applicant’s amendments filed 12/08/2021. 


Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. The rejections are maintained. 


35 USC 101

	Applicant argues on page 11-21

	In the present case, at least the following limitations of claim 1 do not constitute a mental process, are significantly more than a mental process (the alleged judicial exception) and contribute to the technical improvement provided by embodiments of the invention:

	Moreover, at least the following limitations of the claim do not constitute one of the enumerated methods of organizing human activity, are significantly more than a method of organizing a human activity (the alleged judicial exception) and contribute to the technical improvement provided by embodiments of the invention:

Applicant submits that there is no calendaring that occurs in the human mind or with pen and paper that is analogous to the technical solution claimed.

For at least the reasons set forth above, the above-discussed limitations are "additional elements in the claim." Applicant submits that these additional elements integrate the alleged exceptions into a practical application of the alleged exceptions for at least the reason that they constitute an improvement in the field of electronic calendar systems for networked users.

	Examiner respectfully disagrees. 

The claim limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper. For example but for the language of a processor and memory, the claims language encompasses a user simply determining the best time 

	In addition, the claim invention is not dealing with a technical problem and providing a technical improvement, but dealing with a business problem. The business problem of trying to find the best fitting time to have a meeting (See para 0001 in Applicant’s specification). This is a business problem that organizations face and the claimed invention is merely providing a solution to it. A technical problem is seen in the court case of McRo. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each key frame, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set key frames and setting those key frames.


35 USC 103

Applicant argues on page 21-30

	Applicant submits that Kagan does not teach every limitation of claim 1. For example, Kagan does not teach retrieving an invitee weight for each invitee, a requester weight for a meeting requester and a weight for currently scheduled meetings for each invitee.

	Additionally, Kagan does not teach determining a contribution value for each of the plurality of invitees for each of a plurality of candidate timeslots in the manner claimed
	
	Examiner respectfully disagrees, Kagan teaches the following 

Even though Kagan already teaches requestor profile, it doesn’t teach the requestor profile having an invitee weight, however in another section of Kagan it teaches invitee weight. Kagan teaches the requester profile including an invitee weight for each of the plurality of invitees  (See para 0059-0060) The invitee weight corresponds to the value of the GBM for the invitee.    
    PNG
    media_image1.png
    31
    96
    media_image1.png
    Greyscale
(See para 0069- FIG. 9 is an exemplary and non-limiting diagram of a weekly GBM 900 computed to determine availability of a participant. The weekly GBM 900 is generated respective of known, learnt, or monitored behavioral patterns of the participant. For example, for users that do not work during the weekends, the weekly GBM 900 will designate the time slots in Saturday and Sunday as occupied.) 

each of the invitee profiles including a requester weight assigned to the meeting requester (See para 0059-0060) The requester weight corresponds to the value of the GBM for the invitee.    
    PNG
    media_image1.png
    31
    96
    media_image1.png
    Greyscale
(See para 0069- FIG. 9 is an exemplary and non-limiting diagram of a weekly GBM 900 computed to determine availability of a participant. The weekly GBM 900 is generated respective of known, learnt, or monitored behavioral patterns of the participant. For example, for users that do not work during the weekends, the weekly GBM 900 will designate the time slots in Saturday and Sunday as occupied.) The participant also corresponds to the meeting requestor as seen above. 

determining, by the computing device, a contribution value for each of the plurality of invitees for each of a plurality of candidate timeslots, wherein the contribution value for each of the plurality of invitees is based on the invitee weight of one of the plurality of invitees, the requester weight from the invitee profile of the one of the plurality of invitees, the weight for currently scheduled meetings of the one of the plurality of invitees, and the information about the currently scheduled meetings The contribution value corresponds to the weighted availability and this is done for each invitee. This contribution value will be done for the time slots for the system to determine an optimal time to conduct the meeting. The contribution value is based on .
    PNG
    media_image2.png
    141
    603
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and computer program product. 
Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 8 and 16 recite the limitations of 

Receiving… a request to determine a timeslot for a meeting, the request comprising a plurality of invitees and information about a meeting requester; retrieving… in response to the receiving the request, a requester profile of the meeting requester… the requester profile including an invitee weight for each of the plurality of invitees; retrieving…in response to the receiving the request, invitee profiles for each of the plurality of invitees… each of the invitee profiles including a requester weight assigned to the meeting requester; retrieving…in response to the receiving the request, electronic calendar information for each of the plurality of invitees … the calendar information including information about currently scheduled meetings for each of the plurality of invitees and a weight for currently scheduled meetings for each of the plurality of invitees;  determining… a contribution value for each of the plurality of invitees for each of a plurality of candidate timeslots, wherein the contribution value for each of the plurality of invitees is based on the invitee weight of one of the plurality of invitees, the requester weight from the invitee profile of the one of the plurality of invitees, the weight for currently scheduled meetings of the one of the plurality of invitees, and the information about the currently scheduled meetings determining…an ensemble value indicating an overall likelihood of all of the plurality of invitees participating in each of the plurality of candidate timeslots based on the contribution values for the plurality of invitees; selecting…the timeslot for the meeting based on the ensemble values for the candidate timeslots; and automatically sending…calendar meeting invitations to the plurality of invitees…

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of 
The claims also deal with managing invitees, scheduling and managing relationships between personnel which deals with certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, memory, computer readable storage medium, computing device. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.

	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe how adjustments to the weights and picking the timeslot with the highest ensemble value. Examiner also notes that dependent claims 4, 12, and 19 show mathematical concepts which include division and normalizing. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method, however this is not considered an additional element. 
Claim 1 further recites computing device and user interface
Claims 8 recites computer program product, computer readable storage medium, computing device, user interface, display
Claim 16 recites system, processor, memory, computer readable storage medium
Claim 1, 8, and 16 further recite calendar system

When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer configurations as seen in para 0047-0048.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para0047-0048. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5-11, 13-18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagan et al. (US20150356516A1) herein Kagan in further view of Bathiya et al. (US20150324754A1) 

Regarding claim 1 and similarly claim 16 Kagan teaches 

A computer-implemented method comprising (See abstract-A method and system for automatically setting a meeting among a plurality of participants are disclosed.) 
A system comprising: a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device (See figure 1) (See para 0034-0035- It should be noted that the scheduling server 130 typically includes a processing unit (not shown) and a memory (not shown). The processing unit may include one or more processors. The one or more processors may be implemented with any combination of general-purpose microprocessors, multi-core processors, microcontrollers, digital signal processors (DSPs), field programmable gate array (FPGAs), programmable logic devices (PLDs)… The processing unit may be coupled to the memory. In an embodiment, the memory contains instructions that when executed by the processing unit results in the performance of the methods and processes described herein below). 
wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory. (See figure 1) (See para 0034-0035- It should be noted that 130 typically includes a processing unit (not shown) and a memory (not shown). The processing unit may include one or more processors. The one or more processors may be implemented with any combination of general-purpose microprocessors, multi-core processors, microcontrollers, digital signal processors (DSPs), field programmable gate array (FPGAs), programmable logic devices (PLDs)… The processing unit may be coupled to the memory. In an embodiment, the memory contains instructions that when executed by the processing unit results in the performance of the methods and processes described herein below).

receiving, by a computing device, a request to determine a timeslot for a meeting (See para 0027-A user of a client device 120 who wishes to schedule a meeting simply needs to select the meeting's participants. Some of the participants may be designated as required and the others as optional…In response, the server 130 is configured to return a meeting invitation detailing the time and) This shows with a client device (i.e. computing device) a request is made to have a meeting. The system determines the timeslot for the meeting. 

the request comprising a plurality of invitees and information about a meeting requester (See para 0027-A user of a client device 120 who wishes to schedule a meeting simply needs to select the meeting's participants. Some of the participants may be designated as required and the others as optional) This shows the meeting is capable of having plurality of invitees. The request also has 510, a request is received to set a meeting. The request includes at least the requested participants (mandatory or optional), meeting duration, and optionally a suggested location. In an embodiment, the request is created by a meeting organizer.) 

retrieving, by the computing device in response to the receiving the request, a requester profile of the meeting requester from a profile database of an electronic calendar system The system retrieves the matrix data for the requester which corresponds to requester profile, this is done with respect to the database which corresponds to the data warehouse. The data warehouse is part of the calendar system which is the server of item 130.  (See para 0024- The data warehouse 140 is configured to store calendar data and data related to the users of the system 100. The data warehouse 140 is further configured to store meeting notes, agendas, tasks, and the like associated with the meeting. In an embodiment, the data warehouse 140 associates meeting notes with relevant participants. ) (See para 0056- At S520, the availability matrixes (AMs), sub-availability matrixes (SAMs), general behavior matrix (GBM), and aggregated behavior weight matrix (ABWM) generated for each of the participants, including the organizer, are obtained from the data warehouse 140. ) 

retrieving, by the computing device in response to the receiving the request, invitee profiles for each of the plurality of invitees from the profile of the electronic calendar system  The system retrieves the matrix data for the invitees which corresponds to invitee profile, this is done with respect to the database which corresponds to the data warehouse. The data warehouse is part of the calendar system which is the server of item 130.  (See para 0024- The data warehouse 140 is configured to store calendar data and data related to the users of the system 100. The data warehouse 140 is further configured to store meeting notes, agendas, tasks, and the like associated with the meeting. In an embodiment, the data warehouse 140 associates meeting notes with relevant participants. ) (See para 0056- At S520, the availability matrixes (AMs), sub-availability matrixes (SAMs), general behavior matrix (GBM), and aggregated behavior weight matrix (ABWM) generated for each of the participants, including the organizer, are obtained from the data warehouse 140. )

Even though Kagan already teaches requestor profile, it doesn’t teach the requestor profile having an invitee weight, however in another section of Kagan it teaches invitee weight. Kagan teaches the requester profile including an invitee weight for each of the plurality of invitees  (See para 0059-0060) The invitee weight corresponds to the value of the GBM for the invitee.    
    PNG
    media_image1.png
    31
    96
    media_image1.png
    Greyscale


(See para 0069- FIG. 9 is an exemplary and non-limiting diagram of a weekly GBM 900 computed to determine availability of a participant. The weekly GBM 900 is generated respective of known, learnt, or monitored behavioral patterns of the participant. For example, for users that do not work during the 900 will designate the time slots in Saturday and Sunday as occupied.) 

Even though Kagan already teaches invitee profile, it doesn’t teach the invitee profile having a requestor weight, however in another section of Kagan it teaches requestor weight. Kagan teaches each of the invitee profiles including a requester weight assigned to the meeting requester (See para 0059-0060) The requester weight corresponds to the value of the GBM for the invitee.    
    PNG
    media_image1.png
    31
    96
    media_image1.png
    Greyscale
(See para 0069- FIG. 9 is an exemplary and non-limiting diagram of a weekly GBM 900 computed to determine availability of a participant. The weekly GBM 900 is generated respective of known, learnt, or monitored behavioral patterns of the participant. For example, for users that do not work during the weekends, the weekly GBM 900 will designate the time slots in Saturday and Sunday as occupied.) The participant also corresponds to the meeting requestor as seen above. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined invitee weights in the profile of the requestor because the system would be able to determine learnt patterns and behaviors of the invitees with respect to the requestor, this would give more insight into the invitees and determine which invitees are most relevant to the requestor when determining time slot scores which will be shown below. This would lead to a higher chance of executing meetings and having relevant meetings. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined requestor weights in the profile of the invitees because the system would be able to determine learnt patterns and behaviors of the requestor with respect to the invitees, this would give more insight into the requestor and determine how relevant or how similar the requestor behavior is to the invitee when determining different time slots for the meetings. This would lead to a higher chance of executing meetings and having relevant meetings.


Kagan further teaches by the computing device in response to the receiving the request, electronic calendar information for each of the plurality of invitees from the electronic calendar system the calendar information including information about currently scheduled meetings for each of the plurality of invitees  Examiner interprets information about the currently scheduled meetings to mean the invitees availability data (See para 0009-determine a global availability for each of the requested participants) (See para 0028-To this end, each agent 125 is configured to generate an availability matrix for a user of the client device 120. The availability matrix defines, per each email account of a user, when the user is available for a meeting and is generated respective of scheduled meetings designated in one or more of the user online calendars.) This shows the availability matrix is analyzed and is made based on currently scheduled meetings in the user online calendar. This is done with respect to the database which corresponds to the data warehouse. The data warehouse is part of the calendar system which is the server of item 130.  (See para 0024- The 140 is configured to store calendar data and data related to the users of the system 100. The data warehouse 140 is further configured to store meeting notes, agendas, tasks, and the like associated with the meeting. In an embodiment, the data warehouse 140 associates meeting notes with relevant participants. ) 
and a weight for currently scheduled meetings for each of the plurality of invitees The weight of the currently scheduled meetings correspond to the matrix values for the availability data as seen here for the participants/meeting organizer
    PNG
    media_image3.png
    97
    489
    media_image3.png
    Greyscale



determining, by the computing device, a contribution value for each of the plurality of invitees for each of a plurality of candidate timeslots, wherein the contribution value for each of the plurality of invitees is based on the invitee weight of one of the plurality of invitees, the requester weight from the invitee profile of the one of the plurality of invitees, the weight for currently scheduled meetings of the one of the plurality of invitees, and the information about the currently scheduled meetings The contribution value corresponds to the weighted availability and this is done for each invitee. This contribution value will be done for the time slots for the system to determine an optimal time to conduct the 
    PNG
    media_image2.png
    141
    603
    media_image2.png
    Greyscale

 6244-403182Appl. No. 16/743,490P201900597US01 determining, by the computing device, an ensemble value indicating an overall likelihood of all of the plurality of invitees participating in each of the plurality of candidate timeslots based on the contribution values for the plurality of invitees; See para 0061) 
    PNG
    media_image4.png
    105
    534
    media_image4.png
    Greyscale

This is the ensemble value that is based on the contribution value seen above. This shows probability of the time slot that will work for the meeting. (See para 0029- Based on the analysis, the server 130 is configured to determine a time slot score that would indicate the probability that the respective time slot will be acceptable by all participants. In an embodiment, the score is computed by correlating an availability data among all participants.) 

selecting, by the computing device, the timeslot for the meeting based on the ensemble values for the candidate timeslots (See para 0058-  A predefined number (e.g., 3) of potential time slots with the highest scores are selected.) 

 and automatically sending, by the computing device, calendar meeting invitations to the plurality of invitees (See para 0062- At S540, a meeting invitation is sent to the participants for a time slot having the highest score.) 

However Kagan doesn’t teach it is sent with respect to user interface however Bathiya teaches via a user interface of the electronic calendar system. (See figure 5 which shows a send button with respect to the user interface of calendar system) 

Kagan and Bathiya are analogous art because they are from the same problem solving area of setting up meetings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kagan’s invention by incorporating the method of Bathiya because Kagan can also provide the requestor with a display of the meeting probabilities. This will provide the requestor a better idea of what time slots are more probable to have a meeting. This will also show the requestor which time slots will not work. The shade of red will also further help the requestor quickly see which times work and won’t work. Being able to see timeslot characteristics would help override determinations made by the system if the requestor wants to make meetings on their own judgement. 


Regarding claim 2 and similarly claim 17 Kagan further teaches 

wherein, for each of the plurality of candidate timeslots, the ensemble value is a probability of the plurality of invitees attending the meeting at the candidate timeslot. (See abstract-  correlating the determined global availability, the aggregated behavioral availability, and the behavioral availability to result with at least one time slot having a higher acceptance probability) (See para 0029- . Based on the analysis, the server 130 is configured to determine a time slot score that would indicate the probability that the respective time slot will be acceptable by all participants.) 

Regarding claim 3 and similarly claim 18, Kagan further teaches 

wherein the selecting the timeslot comprises automatically selecting the timeslot based on a highest ensemble value. The system is run on a computer as seen in figure 1, so the selection is done automatically. The system selects time slots with the highest time slot score (i.e. ensemble value) as seen here (See para 0029- A meeting invitation may be generated respective of the recommendation with the highest availability probability.) (See para 0058- A predefined number (e.g., 3) of potential time slots with the highest scores are selected.) 



Regarding claim 5 and similarly claim 20, Kagan further teaches 

wherein, for each of the plurality of invitees, the weight assigned to the meeting requester for the invitee is based on an organizational relationship between the invitee and the meeting requester. The weighed assigned to the meeting requestor with respect to the invitee is based on the organizational relationship with the organizer with respect to meetings (if the user attends them or declines them). (See para 0068- Past, future, and specific actions are used to create the weekly ABWM 800 of each email account (participant), per any other email account (participant). Actions which affect weights include, for example, setting a accepting a meeting, declining a meeting, rescheduling a meeting, and the like. In an embodiment, setting or accepting a meeting would positively affect the weight and declining or rescheduling a meeting would negatively affect the weight.) The weight is based on the relationship between two participants (See para 0060- ABWM is the aggregated behavior weight between the two participants,) 


Regarding claim 6 and similarly claim 14, Kagan further teaches 

 receiving, by the computing device, an adjustment of the weight assigned to the meeting requester from one of the plurality of invitees… based on a subjective view of the one or plurality of invitees on an importance of meetings requested by the meeting requester. (See para 0028- In an embodiment, an 125 and each generated matrix can be updated from time to time (e.g., every 3 hours), upon initiation or receiving of a meeting request, and/or upon any update performed in the online calendar of the user.) This shows the values seen above are updated for example every 3 hours. This is for the meeting requester for example and is from the invitees based on how they interact with one another with respect to importance of attending a meeting or not with the meeting organizer. (See para 0060-  ABWM is the aggregated behavior weight between the two participants) (See para 0068- FIG. 8 is an exemplary and non-limiting diagram of a weekly ABWM 800 computed to determine availability of a participant. Past, future, and specific actions are used to create the weekly ABWM 800 of each email account (participant), per any other email account (participant). Actions which affect weights include, for example, setting a accepting a meeting, declining a meeting, rescheduling a meeting, and the like.) 
In addition, Bathiya teaches via a user interface of the electronic calendar system (See figure 5 which shows user interface) 

Kagan and Bathiya are analogous art because they are from the same problem solving area of setting up meetings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kagan’s invention by incorporating the method of Bathiya because Kagan can also provide the requestor with a display of the meeting probabilities. This will provide the requestor a better idea of what time slots are more probable to have a meeting. This will 


Regarding claim 7, Kagan further teaches 

wherein, for each of the plurality of invitees, the weight assigned to the meeting requester for the invitee is based on an external relationship between the invitee and the meeting requester. The system already teaches relationship between invitee and requester seen here (See para 0068- Past, future, and specific actions are used to create the weekly ABWM 800 of each email account (participant), per any other email account (participant). Actions which affect weights include, for example, setting a accepting a meeting, declining a meeting, rescheduling a meeting, and the like. In an embodiment, setting or accepting a meeting would positively affect the weight and declining or rescheduling a meeting would negatively affect the weight.) The weight is based on the relationship between two participants (See para 0060- ABWM is the aggregated behavior weight between the two participants,) This can also be with respect to an invitee that is external. The art is capable of looking at external invitees and not just internal ones (See para 0053-In an embodiment, the calendar unifier 420 identifies calendars associated with external emails 430 that are not 125. The external emails 430 are sent and any meeting scheduled for such emails are sent to the server 130 to create a sub-availability matrix per such email.) 

Regarding claim 8, Kagan teaches 

A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to (See para 0009-  The system comprises a processing unit; and a memory, the memory containing instructions that, when executed by the processing unit, configure the system to) (See para 0035- The processing unit may be coupled to the memory. In an embodiment, the memory contains instructions that when executed by the processing unit results in the performance of the methods and processes described herein below. Specifically, the processing unit may include machine-readable media for storing software. Software shall be construed broadly to mean any type of instructions, whether referred to as software, firmware, middleware, microcode, hardware description language, or otherwise. Instructions may include code (e.g., in source code format, binary code format, executable code format, or any other suitable format of code). ) 

receive a request to determine a timeslot for a meeting (See para 0027-A user of a client device 120 who wishes to schedule a meeting simply needs to select the meeting's participants. Some of the participants may be designated as 130 is configured to return a meeting invitation detailing the time and) This shows with a client device (i.e. computing device) a request is made to have a meeting. The system determines the timeslot for the meeting.

the request comprising a plurality of invitees and information about a meeting requester (See para 0027-A user of a client device 120 who wishes to schedule a meeting simply needs to select the meeting's participants. Some of the participants may be designated as required and the others as optional) This shows the meeting is capable of having plurality of invitees. The request also has information about the meeting requestor such as information the meeting requestor wishes to have during the meeting (See para 0055- At S510, a request is received to set a meeting. The request includes at least the requested participants (mandatory or optional), meeting duration, and optionally a suggested location. In an embodiment, the request is created by a meeting organizer.)

retrieving, by the computing device in response to the receiving the request, a requester profile of the meeting requester from a profile database of an electronic calendar system The system retrieves the matrix data for the requester which corresponds to requester profile, this is done with respect to the database which corresponds to the data warehouse. The data warehouse is part of the calendar system which is the server of item 130.  (See para 0024- The data warehouse 140 is configured to store calendar data and data related to the 100. The data warehouse 140 is further configured to store meeting notes, agendas, tasks, and the like associated with the meeting. In an embodiment, the data warehouse 140 associates meeting notes with relevant participants. ) (See para 0056- At S520, the availability matrixes (AMs), sub-availability matrixes (SAMs), general behavior matrix (GBM), and aggregated behavior weight matrix (ABWM) generated for each of the participants, including the organizer, are obtained from the data warehouse 140. ) 

retrieving, by the computing device in response to the receiving the request, invitee profiles for each of the plurality of invitees from the profile of the electronic calendar system  The system retrieves the matrix data for the invitees which corresponds to invitee profile, this is done with respect to the database which corresponds to the data warehouse. The data warehouse is part of the calendar system which is the server of item 130.  (See para 0024- The data warehouse 140 is configured to store calendar data and data related to the users of the system 100. The data warehouse 140 is further configured to store meeting notes, agendas, tasks, and the like associated with the meeting. In an embodiment, the data warehouse 140 associates meeting notes with relevant participants. ) (See para 0056- At S520, the availability matrixes (AMs), sub-availability matrixes (SAMs), general behavior matrix (GBM), and aggregated behavior weight matrix (ABWM) generated for each of the participants, including the organizer, are obtained from the data warehouse 140. )

Even though Kagan already teaches requestor profile, it doesn’t teach the requestor profile having an invitee weight, however in another section of Kagan it teaches invitee weight. Kagan teaches the requester profile including an invitee weight for each of the plurality of invitees  (See para 0059-0060) The invitee weight corresponds to the value of the GBM for the invitee.    
    PNG
    media_image1.png
    31
    96
    media_image1.png
    Greyscale
(See para 0069- FIG. 9 is an exemplary and non-limiting diagram of a weekly GBM 900 computed to determine availability of a participant. The weekly GBM 900 is generated respective of known, learnt, or monitored behavioral patterns of the participant. For example, for users that do not work during the weekends, the weekly GBM 900 will designate the time slots in Saturday and Sunday as occupied.) 

Even though Kagan already teaches invitee profile, it doesn’t teach the invitee profile having a requestor weight, however in another section of Kagan it teaches requestor weight. (See para 0059-0060) The invitee weight corresponds to the value of the GBM for the invitee.    
    PNG
    media_image1.png
    31
    96
    media_image1.png
    Greyscale
(See para 0069- FIG. 9 is an exemplary and non-limiting diagram of a weekly GBM 900 computed to determine availability of a participant. The weekly GBM 900 is generated respective of known, learnt, or monitored behavioral patterns of the participant. For example, for users that do not work during the weekends, the weekly GBM 900 will designate the time slots in Saturday and Sunday as occupied.) The participant also corresponds to the meeting requestor as seen above. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined invitee weights in the profile of the requestor because the system would be able to determine learnt patterns and behaviors of the invitees with respect to the requestor, this would give more insight into the invitees and determine which invitees are most relevant to the requestor when determining time slot scores which will be shown below. This would lead to a higher chance of executing meetings and having relevant meetings. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined requestor weights in the profile of the invitees because the system would be able to determine learnt patterns and behaviors of the requestor with respect to the invitees, this would give more insight into the requestor and determine how relevant or how similar the requestor behavior is to the invitee when determining different time slots for the meetings. This would lead to a higher chance of executing meetings and having relevant meetings.


Kagan further teaches by the computing device in response to the receiving the request, electronic calendar information for each of the plurality of invitees from the electronic calendar system the calendar information including information about currently scheduled meetings for each of the plurality of invitees  Examiner interprets information about the currently scheduled meetings to mean the invitees availability data (See para 0009-determine a global availability for each of the requested participants) (See para 0028-To this 125 is configured to generate an availability matrix for a user of the client device 120. The availability matrix defines, per each email account of a user, when the user is available for a meeting and is generated respective of scheduled meetings designated in one or more of the user online calendars.) This shows the availability matrix is analyzed and is made based on currently scheduled meetings in the user online calendar. This is done with respect to the database which corresponds to the data warehouse. The data warehouse is part of the calendar system which is the server of item 130.  (See para 0024- The data warehouse 140 is configured to store calendar data and data related to the users of the system 100. The data warehouse 140 is further configured to store meeting notes, agendas, tasks, and the like associated with the meeting. In an embodiment, the data warehouse 140 associates meeting notes with relevant participants. ) 
and a weight for currently scheduled meetings for each of the plurality of invitees The weight of the currently scheduled meetings correspond to the matrix values for the availability data as seen here for the participants/meeting organizer
    PNG
    media_image3.png
    97
    489
    media_image3.png
    Greyscale



determining, by the computing device, a contribution value for each of the plurality of invitees for each of a plurality of candidate timeslots, wherein the contribution value for each of the plurality of invitees is based on the invitee weight of one of the plurality of invitees, the requester weight from the invitee profile of the one of the plurality of invitees, the weight for currently scheduled meetings of the one of the plurality of invitees, and the information about the currently scheduled meetings The contribution value corresponds to the weighted availability and this is done for each invitee. This contribution value will be done for the time slots for the system to determine an optimal time to conduct the meeting. The contribution value is based on the weights taught above.
    PNG
    media_image2.png
    141
    603
    media_image2.png
    Greyscale

 6244-403182Appl. No. 16/743,490P201900597US01 determining, by the computing device, an ensemble value indicating an overall likelihood of all of the plurality of invitees participating in each of the plurality of candidate timeslots based on the contribution values for the plurality of invitees; See para 0061
    PNG
    media_image4.png
    105
    534
    media_image4.png
    Greyscale

This is the ensemble value that is based on the contribution value seen above. This shows probability of the time slot that will work for the meeting. (See para 0029- Based on the analysis, the server 130 is configured to determine a time slot score that would indicate the probability that the respective time slot will be 

Even though, Kagan teaches time slot scores, display, calendar system, and user interface (see para 0042) it doesn’t specifically teach a display and user interface of displaying the meeting probabilities which are represented by time slot scores (i.e. ensemble score). 

However Bathiya teaches display, in a user interface, of the electronic calendar system, a visual indication of a meeting participation probability for each of the plurality of candidate timeslots based on the ensemble values (See para 0065- For example, an open timeslot having a 10% probability of a meeting is shown in very light red, while the same timeslot having a 40% probability of a meeting is shown in a medium shade of red. In that way, the shade of red changes based on the cumulative probability for all DDM meetings scheduled during a particular open timeslot.) This shows a display that shows probability scores for a meeting with respect to a shade of red. 

Kagan and Bathiya are analogous art because they are from the same problem solving area of setting up meetings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kagan’s invention by incorporating the method of Bathiya because Kagan can also provide the requestor with a display of the meeting probabilities. This will provide the requestor a better idea of what time slots are more probable to have a meeting. This will 

Regarding claim 9, the arts above teach the limitations of claim 8, however Kagan further teaches 

wherein, for each of the plurality of candidate timeslots, the ensemble value is a probability of the plurality of invitees attending the meeting at the candidate timeslot. The system looks at time slots and gives time slot scores (i.e. ensemble scores) This ensemble score is the probability that meeting will be accepted by invitees (See abstract-  correlating the determined global availability, the aggregated behavioral availability, and the behavioral availability to result with at least one time slot having a higher acceptance probability) (See para 0029- . Based on the analysis, the server 130 is configured to determine a time slot score that would indicate the probability that the respective time slot will be acceptable by all participants.) 

Regarding claim 10, the arts above teach the limitations of claim 9, however Bathiya further teaches 
further being executable by the computing device to cause the computing device to categorize the plurality of candidate timeslots into at least three groups, including a first group having a highest meeting participation probability, a second group having an intermediate meeting participation probability, and a third group having a lowest meeting participation probability. (See para 0065- Additionally, the degree of red may indicate the probability of there being a meeting during the open timeslot. For example, an open timeslot having a 10% probability of a meeting is shown in very light red, while the same timeslot having a 40% probability of a meeting is shown in a medium shade of red. In that way, the shade of red changes based on the cumulative probability for all DDM meetings scheduled during a particular open timeslot.) This shows the time slots are categorized with respect to probability. They are categorized with plurality of categories with respect to a shade of red. The red is capable of being light, medium, and dark. 

Kagan and Bathiya are analogous art because they are from the same problem solving area of setting up meetings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kagan’s invention by incorporating the method of Bathiya because Kagan can also provide the requestor with a display of the meeting probabilities. This will provide the requestor a better idea of what time slots are more probable to have a meeting. This will also show the requestor which time slots will not work. The shade of red will also further help the requestor quickly see which times work and won’t work. Being able to see timeslot characteristics would help override determinations made by the system if the requestor wants to make meetings on their own judgement. 

Regarding claim 11, the arts above teach the limitations of claim 10, however Bathiya further teaches 

wherein the displaying the indication of the meeting participation probability comprises using a first color or shading in the user interface to indicate the first group, using a second color or shading in the user interface to indicate the second group, and using a third color or shading in the user interface to indicate the third group. (See para 0065- Additionally, the degree of red may indicate the probability of there being a meeting during the open timeslot. For example, an open timeslot having a 10% probability of a meeting is shown in very light red, while the same timeslot having a 40% probability of a meeting is shown in a medium shade of red. In that way, the shade of red changes based on the cumulative probability for all DDM meetings scheduled during a particular open timeslot.) This shows the time slots are categorized with respect to probability and are represented with different colors. In this case it is respect to the color red. 


Regarding claim 13, the arts above teach the limitations of claim 8, however Kagan further teaches

wherein, for each of the plurality of invitees, the weight assigned to the meeting requester for the invitee is based on an organizational relationship between the invitee and the meeting requester. The weighed assigned to the meeting requestor with respect to the invitee is based on the organizational relationship with the organizer with respect to meetings (if the user attends them or declines them). (See para 0068- Past, future, and specific actions are used to create the weekly ABWM 800 of each email account (participant), per any other email account (participant). Actions which affect weights include, for example, setting a accepting a meeting, declining a meeting, rescheduling a meeting, and the like. In an embodiment, setting or accepting a meeting would positively affect the weight and declining or rescheduling a meeting would negatively affect the weight.) The weight is based on the relationship between two participants (See para 0060- ABWM is the aggregated behavior weight between the two participants,) 


Regarding claim 15, the arts above teach the limitations of claim 8, however Kagan further teaches

wherein, for each of the plurality of invitees, the weight assigned to the meeting requester for the invitee is based on an external relationship between the invitee and the meeting requester. The system already teaches relationship between invitee and requester seen here (See para 0068- Past, future, and specific actions are used to create the weekly ABWM 800 of each email account (participant), per any other email account (participant). Actions which affect 420 identifies calendars associated with external emails 430 that are not active on any client device running the agent 125. The external emails 430 are sent and any meeting scheduled for such emails are sent to the server 130 to create a sub-availability matrix per such email.) 

Claim 4, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagan et al. (US20150356516A1) herein Kagan in further view of Bathiya et al. (US20150324754A1) in further view of Rogynskyy (20190362317). 

Regarding claim 4, 12, and similarly claim 19, Kagan further teaches 


determining, by the computing device, the ensemble value by summing the contribution values for the plurality of invitees (See para 0061 Which shows summing the contribution values for the plurality of invitees to get a time slot 
    PNG
    media_image4.png
    105
    534
    media_image4.png
    Greyscale

However even though Kagan teaches normalizing values with respect to time, Kagan does not teach ; and normalizing, by the computing device, the ensemble value by dividing the ensemble value by a number of the plurality of invitees.

However Rogynskyy the ensemble value by dividing the ensemble value by a number of the plurality of invitees. (See para 0725- For example, the attendance rate may be calculated as the number of the candidate participants that actually attended the scheduled event divided by the total number of the candidate participants associated with the event electronic activity. ) This shows dividing by number of invitees/participants. 

Kagan and Rogynskyy are analogous art because they are from the same problem solving area of setting up meetings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kagan’s invention by incorporating the method of Rogynskyy because Kagan could also look at past meeting attendance rates. This would allow the system of Kagan to understand popular times for meetings and provide those times to the meeting requestor, or take into account time popularity when determining the ensemble values. 


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure
	Brown (US20160171452A1) Discloses techniques that are described for automatically generating proposed meeting schedules. Each proposed meeting schedule can include a sequence of meetings that are scheduled sequentially such that the meetings are scheduled back to back.
	Lewis (US8065175B1) Discloses a system and method for relational scheduling of people and/or resources includes a process for relational scheduling of people and/or resources whereby a user desiring to schedule a meeting is provided the ability to designate participants and/or meeting resources desired for a meeting, and to give each desired participant and/or meeting resource an importance rating/score.
	Chakra et al. (US20090307045A1) Discloses a method for determining meeting participants in an electronic calendar comprises identifying, based on user input, a first set of participants to invite to a meeting scheduled in the electronic calendar, wherein the meeting is associated with a topic. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MUSTAFA IQBAL/Examiner, Art Unit 3683                                                                                                                                                                                                        
/ALAN S MILLER/Primary Examiner, Art Unit 3683